DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 08/09/2021, with respect to the outstanding objections to the specification have been fully considered and are persuasive.  The objections to the specification have been withdrawn. 

Applicant's arguments filed 08/09/2021, with respect to the previous 35 USC §102/103 rejections have been fully considered but they are not persuasive. Applicant argues that 1) Yi does not teach the magnesium compound grain comprises at least one selected from the group consisting of …, Bi, … as a dopant. Applicant asserts 2) Yi teaches a Si nanoparticle with Bi as a dopant.
Regarding 2), It is not true that the Si nanoparticles comprise Bi as a dopant; the Si and Bi are added together and ball milled to produce a powder; this does not necessarily mean that Bi-doped Si is formed, and, moreover, this is inconsistent with the observed results that Bi is absent in most of the Si rich areas, but it is present in the centers of some large Si rich areas (see §Microstructure Characterization, ¶1).
Regarding 1), while it is true that Bi is preferentially found at the grain boundaries of Mg2Si, it is substitutional for Mg in the grain boundaries, and substitutional for Si in the grains; thus, Bi is a dopant for Mg2Si in the grains, but preferentially present at the Mg2Si grains where it substitutes for Mg. Moreover, Bi is present in the grains of Mg2Si in addition to the grain boundaries; the atomic concentration of Bi is 0.5 at% in the grains, and 3.0 see §Microstructure Characterization, ¶¶1-2, and Fig. 5 in general).

Applicant's arguments filed 08/09/2021, with respect to the previous 35 USC §102/103 rejections have been fully considered but they are not persuasive. Applicant argues that the subject matter of claims 12-13 is not taught. Applicant argues that the claimed processes are possible to sufficiently remove an oxide film formed on the surface of each powder of the sintering raw material powder, and since the oxide film does not remain at the crystal grain boundaries, the density is not low. By contrast, the Si-rich phase of Yi is formed by ball milling bulk Si, and Mg2Si and Si are annealed at a temperature lower than 623 K, and therefore it is difficult to remove an oxide film formed on the surface of synthesized Mg2Si/Si Applicant then asserts that since the oxide film remains, the density of the annealed compact becomes low.
While true, the product-by-process limitation is not sufficient to establish the product as different. In this case, Yi explicitly notes that the MgH2 precursor minimizes oxide formation (see Conclusions, and corresponding Synthesis in the Experimental Section). Thus, the oxygen concentration is not sufficient to differentiate the claims from the prior art. See Notes for what would be sufficient to have the product-by-process limitation overcome the prior art of record.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 is missing the units 10-4 W/m∙K2.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yi, et al., "Synthesis and characterization of Mg2Si/Si nanocomposites prepared from MgH2 and silicon, and their thermoelectric properties." Journal of Materials Chemistry 22.47 (2012): 24805-24813.

Claim 1. Yi teaches a magnesium-based thermoelectric conversion material made of a sintered compact of a magnesium compound (Mg2Si with excess Si, which is a thermoelectric material; see Fig. 4. Compounds are sintered by SPS, see §Experimental: Synthesis, suggesting they are a sintered compact),
wherein, in a cross section of the sintered compact, a Si-rich metallic phase having a higher Si concentration than in magnesium compound grains is unevenly distributed in a crystal grain boundary between the magnesium compound grains (see Fig. 4),
and the magnesium compound grain comprises Bi as a dopant (see Response to Arguments (see §Microstructure Characterization, and Fig. 5 in general).
explicitly teach an area ratio of the Si-rich metallic phase is in a range of 2.5% or more and 10% or less, and a number density of the Si-rich metallic phase having an area of 1 µm2 or more is in a range of 1,800/mm2 or more and 14,000/mm2 or less, the number density of the Si-rich metallic phase having an area of 1 µm2 or more is measured on the basis of a mapping diagram obtained by an EPMA device.
However, Yi does perform elemental probe micro-analysis / EPMA (see Fig. 4). While the crystallite size of Si inclusions is approximately 17 nm, as determined by XRD, Yi notes that agglomerations of Si are present in the 5 mol% Si nanocomposite and 10 mol% Si nanocomposite, and from Fig. 4, many of them have an area of 1 µm2 or more (see Fig. 4). By inspection, a number density of the Si-rich metallic phase having an area of 1 µm2 or more is 10-100 in a 50 µm x 50 µm sample, yielding a density of 4000/mm2 to 40000/mm2.
Additionally, at 550 ºC, the 5 mol% Si nanocomposite has a resistivity of ~2.5 mΩ∙cm (see Fig. 8), and a Seebeck coefficient of -110 µV/K (see Fig. 11), while the 10 mol% Si nanocomposite has a resistivity of ~3.3 mΩ∙cm and a Seebeck coefficient of -200 µV/K. Multiplying the inverse of the resistivity, i.e. conductivity, @ 550 ºC by the square of the Seebeck coefficient @ 550 ºC, gives a power factor S2σ @ 550 ºC of 4.8 x 10-4 W/mK2 for the 5 mol% Si nanocomposite, and 11 x 10-4 W/mK2 for the 10 mol% nanocomposite, which are similar to the numbers obtained in the instant specification (see Table 1). Thus, there is at least some evidence suggesting the samples prepared by Yi are similar to the instant specification.
Thus, either Yi teaches a compound having an area ratio of the Si-rich metallic phase is in a range of 2.5% or more and 10% or less, and a number density of the Si-rich metallic phase having an area of 1 µm2 or more is in a range of 1,800/mm2 or more 2 or less (realistically, it is hard to compare the black-white image in the instant specification with the image taught by Yi, and determine appropriate cut-off values to “count” the number Si-rich metallic phase regions), the number density of the Si-rich metallic phase having an area of 1 µm2 or more is measured on the basis of a mapping diagram obtained by an EPMA device, or, alternatively, it would have been obvious to one of ordinary skill in the art to optimize these in order to optimize the resulting power factor of the device, since it appears it could fall within the values for 5 mol% and 10 mol%, as the resistivity is similar between all the samples, but the Seebeck coefficient increases dramatically between 5 mol% Si and 10 mol% Si (Yi suggests thermoelectric power factor is worth optimizing @ p. 24806).

Claim 2. Yi teaches or suggests a magnesium-based thermoelectric conversion material according to claim 1, wherein the magnesium compound is Mg2Si. 

Claim 11. The magnesium-based thermoelectric conversion material according to Claim 1, but not explicitly wherein a power factor of the magnesium-based thermoelectric conversion material is in a range of 3.02x10-4 W/m∙K2 or more and 5.25x10-4 W/m∙K2 or less in combination with the limitations from claim 1.
However, at 550 ºC, the 5 mol% Si nanocomposite has a resistivity of ~2.5 mΩ∙cm (see Fig. 8), and a Seebeck coefficient of -110 µV/K (see Fig. 11), while the 10 mol% Si nanocomposite has a resistivity of ~3.3 mΩ∙cm and a Seebeck coefficient of -200 µV/K. Multiplying the inverse of the resistivity, i.e. conductivity, @ 550 ºC by the square of the Seebeck coefficient @ 550 ºC, gives a power factor S2σ @ 550 ºC of 4.8 x 10-4 W/mK2 for the 5 mol% Si nanocomposite, and 11 x 10-4 W/mK2 for the 10 mol% nanocomposite, which are similar to the numbers obtained in the instant specification (see Table 1). Thus, there is at least some evidence suggesting the samples prepared by Yi are similar to the instant specification, and have similar power factors.
Thus, either Yi teaches a compound having a power factor of the magnesium-based thermoelectric conversion material is in a range of 3.02x10-4 W/m∙K2 or more and 5.25x10-4 W/m∙K2 or less in combination with the limitations from claim 1, or, alternatively, it would have been obvious to one of ordinary skill in the art to optimize these in order to optimize the resulting power factor of the device, since it appears it could fall within the values for 5 mol% and 10 mol%, as the resistivity is similar between all the samples, but the Seebeck coefficient increases dramatically between 5 mol% Si and 10 mol% Si (Yi suggests thermoelectric power factor is worth optimizing @ p. 24806).

Claim 12. The magnesium-based thermoelectric conversion material according to Claim 1, but not wherein the Si included in the Si-rich metallic phase is obtained by removing oxygen from silicon oxide having a grain diameter of 0.5 µm or more and 100 µm or less.
However, though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In this case, the prior art product is as claimed in claim 1, and Yi explicitly teaches that the MgH2 precursor minimizes oxide formation (see Conclusions, and corresponding Synthesis in the Experimental Section; applicant’s argument hinges on this producing a low oxide concentration, i.e. a different product; see Response to Arguments). Thus, the oxygen removal and diameter of the silicon oxide are not sufficient to differentiate the claims from the prior art. See Notes for what would be sufficient to have the product-by-process limitation overcome the prior art of record.

Claim 13. The magnesium-based thermoelectric conversion material according to Claim 1, but not made by sintering a raw material powder with a temperature in a range of 800°C or more and 1,020°C or less, wherein the raw material powder is obtained by mixing a silicon oxide into a magnesium silicide powder.
However, though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In this case, the prior art product is as claimed in claim 1, and Yi explicitly teaches that the MgH2 precursor minimizes oxide formation (see Conclusions, and corresponding Synthesis in the Experimental Section; applicant’s argument hinges on this producing a low oxide concentration, i.e. a different product; see Response to Arguments). Thus, the limitations regarding sintering a raw material powder with a temperature in a range of 800°C or more and 1,020°C or less, wherein the raw material powder is obtained by mixing a silicon oxide into a magnesium silicide powder are not sufficient to differentiate the claims from the prior art. See Notes for what would be sufficient to have the product-by-process limitation overcome the prior art of record.

Claim 14. The magnesium-based thermoelectric conversion material according to Claim 1, wherein the number density of the Si-rich metallic phase having an area of 1 um2 or more is in a range of 2,500/mm2 or more and 12,500/mm2 or less.
However, for the reasons set forth in the rejection of claim 1, above, either Yi teaches a compound having an area ratio of the Si-rich metallic phase is in a range of 2.5% or more and 10% or less, and a number density of the Si-rich metallic phase having an area of 1 µm2 or more is in a range of 2,500/mm2 or more and 12,500/mm2 or less (realistically, it is hard to compare the black-white image in the instant specification with the image taught by Yi, and determine appropriate cut-off values to “count” the number Si-rich metallic phase regions), the number density of the Si-rich metallic phase having an area of 1 µm2 or more is measured on the basis of a mapping diagram obtained by an EPMA device, or, alternatively, it would have been obvious to one of ordinary skill in the art to optimize these in order to optimize the resulting power factor of the device, since it appears it could fall within the values for 5 mol% and 10 mol%, as the resistivity is similar between all the samples, but the Seebeck coefficient increases dramatically between 5 mol% Si and 10 mol% Si (Yi suggests thermoelectric power factor is worth optimizing @ p. 24806).

Claim Rejections - 35 USC § 103
Claims 4, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yi, et al., "Synthesis and characterization of Mg2Si/Si nanocomposites prepared from MgH2 and silicon, and their thermoelectric properties." Journal of Materials Chemistry 22.47 (2012): 24805-24813, as applied to claims 1-2, above, and further in view of Iida, et al., US-20120097205-A1.

Claim 4. Yi teaches or suggests a magnesium-based thermoelectric conversion element (p. 24806 suggests the use in a power generation device) comprising:
the magnesium-based thermoelectric conversion material according to claim 1; 
Yi does not explicitly teach electrodes respectively bonded to a surface and another surface opposite to the surface of the magnesium-based thermoelectric conversion material. 
Iida teaches Mg2Si materials for thermoelectric devices, and that that electrodes may be bonded to a surface and another surface opposite to the surface of the magnesium-based thermoelectric conversion material (see Figs. 1-4).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the thermoelectric conversion element further comprise electrodes respectively bonded to a surface and another surface opposite to the surface of the magnesium-based thermoelectric conversion material in order to allow the device to generate power or use power to absorb heat.

p. 24806 suggests the use in a power generation device) comprising:
the magnesium-based thermoelectric conversion material according to claim 2; 
Yi does not explicitly teach electrodes respectively bonded to a surface and another surface opposite to the surface of the magnesium-based thermoelectric conversion material. 
Iida teaches Mg2Si materials for thermoelectric devices, and that that electrodes may be bonded to a surface and another surface opposite to the surface of the magnesium-based thermoelectric conversion material (see Figs. 1-4).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the thermoelectric conversion element further comprise electrodes respectively bonded to a surface and another surface opposite to the surface of the magnesium-based thermoelectric conversion material in order to allow the device to generate power or use power to absorb heat.

Claim 15. The magnesium-based thermoelectric conversion material according to Claim 1, but not wherein the Si-rich metallic phase contains at least one of Sb and Al in a range of 0.005 at% to 0.1 at%.
Instead, Yi teaches Bi is absent in most of the Si rich areas, but it is present in the centers of some large Si rich areas. Hence, it is present, but in a small amount, similar to instant specification (see ¶¶59-60). Additionally, the aggregate amount of Bi, 1%, is similar with the dopant percent range disclosed in the instant specification (see ¶65, range of 0.1 at% or more, or 2.0 at% or less).
Hence, it is the examiner’s opinion that because the prior art dopant concentration falls within the instant, the limitation “the Si-rich metallic phase contains Bi in a range of 0.005 at% to 0.1 at%,” is presumed to be inherent, as the prior art and the instant are both made by sintering Mg2Si, a dopant, and a Si precursor (Si in the prior art, SiO2 in the instant, which is reduced to Si), in similar concentrations, and when the claimed and prior art products are substantially identical in structure or composition, and are produced by identical or substantially identical processes, claimed properties are presumed to be inherent. See MPEP §2112.01.
Iida teaches that Sb, Bi, and Al are all suitable dopants for Mg2Si (see ¶101). 
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the Si-rich metallic phase contains at least one of Sb and Al, instead of Bi, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (see MPEP §2143 B).
Additionally, it is the examiner’s opinion that because the modified prior art dopant concentration falls within the instant with Sb instead of Bi, the limitation “the Si-rich metallic phase contains Sb in a range of 0.005 at% to 0.1 at%,” is presumed to be inherent, as the prior art and the instant are both made by sintering Mg2Si, a dopant, and a Si precursor (Si in the prior art, SiO2 in the instant, which is reduced to Si), in similar concentrations, and when the claimed and prior art products are substantially identical in structure or composition, and are produced by identical or substantially identical processes, claimed properties are presumed to be inherent. See MPEP §2112.01.

Note
If applicant is going to argue the dopant distributions in the instant vs. the prior art, then you’d need a product-by-process claim with the dopant being added to the Mg and Si powders to form dopant-doped Mg2Si. This probably isn’t the best way forward, because there is likely art suggesting that pre-doping Mg2Si could lead to a more favorable dopant distribution and/or evidence may be needed to show that the dopant distributions are different: for instance, EPMA of all pertinent elements (Si, Mg, dopant), which I assume is already available.
I need some evidence for the product-by-process limitation, because the applicant has the burden of showing that the product-by-process limitations produce products that are not the same (see MPEP §2112.01). An oath or declaration and some characterization would suffice. If the oxide is completely reduced, and the prior art does not have oxide due to the use of MgH2, then maybe limitations re: oxygen content and/or reduction are not the best way forward. Maybe determination of the silicon grain / crystallite size would be an easy way to say that the product-by-process limitation produces a different product; the FWHM of the Si (111) peak in XRD gives crystallite size information, which I assume is already or readily available from the applicant. If this is the case, then claim 13 could be allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721